Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singamsetty et al. (2014/0161274) in view of Girardier et al. (2018/0027368).
 
 	Regarding claim 2, Singamsetty discloses a method for wireless media distribution, the method comprising: 
determining, by a signaling administrator of a source device (21 and Fig. 3a), first media stream capabilities of a first device that is connected to the source device during a first time period using a Bluetooth protocol (as described in par. 32, the protocol for “get capabilities” for the first device is inherently included in the wireless audio gateway 21); 
determining, by the signaling administrator, second media stream capabilities of a second device that is connected to the source device during the first time period using the Bluetooth protocol (as described in par. 32, the protocol for “get capabilities” for additional devices is inherently included in the wireless audio gateway 21); 

allocating, based at least in part on the second media stream capabilities, second bandwidth to a second A2DP that is associated with the second device, wherein the combination of first bandwidth and second bandwidth is less than a maximum A2DP bandwidth (par. 29); 
establishing a first Bluetooth audio channel between the source device and the first device, the first Bluetooth audio channel having the first bandwidth (note Fig. 4 and par. 31); 
establishing a second Bluetooth audio channel between the source device and the second device, the second Bluetooth audio channel having the second bandwidth (note Fig. 4 and par. 31);
sending, during the first time period, a first audio stream from the source device over the first Bluetooth audio channel to the first device (see STREAMING operation in Fig. 4); and 
sending, during the first time period, a second audio stream from the source device over the second Bluetooth audio channel to the second device (see STREAMING operation in Fig. 4).  
However, Singamsetty does not disclose that the first audio stream different from the second audio stream.
Girardier, from the similar field of endeavor, teaches transmitting different audio streams to different Bluetooth multimedia devices from the same Bluetooth chip (par. 
Therefore, in view of Girardier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ multiple audio channels as the audio source in Singamsetty so that the surround sound effect could be achieved or different audio signals could be presented to different users.  
Regarding claim 3, Girardier discloses associating a first end point identifier with the first device; associating the first Bluetooth audio channel with the first end point identifier; associating a second end point identifier with the second device; associating the second Bluetooth audio channel with the second end point identifier; and directing the first and second audio streams to the respective first and second devices based at least on the first and second end point identifiers (note par. 88).
Regarding claim 4, Girardier discloses receiving a media stream at an application layer, the media stream including at least a video stream, the first audio stream and the second audio stream; associating the first audio stream with the first device, based on a user selection and a first end point identifier; and associating the second audio stream with the second device, based on the user selection and a second end point identifier (note par. 89-94).
Regarding claim 5, Girardier discloses encoding, by a baseband layer, the first audio stream prior to sending the first audio stream from the source device to the first 
Regarding claim 6, Girardier discloses encrypting, by a baseband layer, the first audio stream prior to sending the first audio stream from the source device to the first device; and encrypting, by the baseband layer, the second audio stream prior to sending the second audio stream from the source device to the second device (Bluetooth device in Girardier inherently includes pin code feature to encrypt data streams for preventing eavesdropping).
Regarding claim 7, Singamsetty discloses the first media stream capabilities include media codec capabilities of the first device (the Get Capabilities feature in par. 32 inherently includes media codec).
Regarding claim 8, Singamsetty discloses the first device includes one of a headphone, earphone, speaker, set of speakers or a headset (note Fig. 2).
Regarding claim 9, Singamsetty does not disclose that the source device is a set top box.  However, it is understood that the audio source in Singamsetty can be any conventional audio source (par. 24).  Since a set top box is known as an audio source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a well known set top box as the audio source in Singamsetty to perform the well known functions as claimed.
Regarding claim 10, Girardier does not disclose the first audio stream is in a first language, and the second audio stream is in a second language, the first language different from the second language.  However, the each of audio channels in Girardier is intended and can be used to transmit different languages.  

Regarding claims 12-21, see the similar rejections as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422